DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/066,614 filed 10/09/2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant claims a pair of sleeves received in the openings. Because claim 6 depends from claim 5 and 1, it is unclear if the sleeves are different from the already introduced sleeves of claim 1. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2011/0036853) in view of Martheenal (US 8,833,593).

1: Ramsey discloses a container 1 comprising: 
a base 11; 
a liner 222 received in the base; and 
a pair of tine openings 22 extending through the base ([0044]; fig. 2 and 10).

Ramsey fails to disclose a container having vertical corrugations. Martheenal teaches a base 100 having a plurality of vertical corrugations 66, 76 (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the base of Ramsey to include the corrugations of Martheenal to easily stack the base when stored.

2: Ramsey-Martheenal discloses the container of claim 1 further including a pair of sleeves 41, 44 received in the pair of tine openings (Ramsey; [0061-0062]; fig. 4).

3: Ramsey-Martheenal discloses the container of claim 2 wherein the pair of sleeves extend under the liner (Ramsey; rim 240 of interior liner 222 rests on overhang 171 of the base. Sleeves 41, 44 also rests exteriorly under the same overhang as seen in fig. 4).

9: Ramsey-Martheenal discloses the container of claim 1 wherein the vertical corrugations include outer projections tapered such that they are narrower toward bottom portions of the outer projections (Martheenal; fig. 3).

11: Ramsey-Martheenal discloses the container of claim 1 wherein the base is thermoformed (Ramsey; [0076-0077]).


Claim(s) 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2011/0036853) in view of Martheenal (US 8,833,593) in view of Apps (US 2018/0257858).

4: Ramsey-Martheenal discloses an inner liner expanding the length and width of the base according to the container of claim 1 but fails to disclose a plurality of upward extending walls.  Apps teaches wherein the base includes a plurality of walls 13 extending upward from a bottom wall 12, wherein the liner includes a lip can extend over upper edges of the plurality of walls of the base [0028]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the base of Ramsey-Matheenal to include the upwardly extending corrugations of Apps to aid in the both stacking and reinforcing the container base.

5, 7, 8: Ramsey-Martheenal discloses a base and liner in combination with a pair of sleeves as applied to claim 1 but fails to disclose a frame. Apps teaches including a frame 24 between the base and the liner wherein the frame includes a peripheral rail 26 ([0030]; fig. 11 and 12); and

wherein the frame includes at least one leg 34 extending downward from the peripheral rail to a floor plate connected to the liner (fig. 12). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the base of Ramsey-Martheenal to include the frame of Apps to properly reinforce the container base.

6: Ramsey-Martheenal-Apps disclose the container of claim 5 further including a pair of sleeves received in the pair of tine openings under the frame (Ramsey; fig.4).

10: Ramsey-Martheenal discloses the container of claim 1 but fails to disclose a rotomolded container. Apps teaches wherein the base is rotomolded [0026]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the thermoformed container of Ramsey-Martheenal to include the rotomolded container of Apps to assist in maintain the integrity and quality of the container at any given size.


Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey (US 2011/0036853) in view of Apps (US 2018/0257858).

12-13: Ramsey discloses a container 1 comprising: 
a base 11; 
a liner 222 received in the base; and 
a pair of tine openings 22 extending through the base ([0044]; fig. 2 and 10).

Ramsey fails to disclose a container having frame. Apps teaches a base 100 having a frame 24 with a peripheral rail 26 that could extend between the base and liner of Ramsey ([0030]; fig. 11-12). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the base of Ramsey-Martheenal to include the frame of Apps to properly reinforce the container base.

14: Ramsey-Apps discloses the container of claim 13 further including a pair of sleeves received in the pair of tine openings under the frame (Ramsey; fig. 4).

15: Ramsey-Apps discloses the container of claim 13 where Ramsey discloses a pair of sleeves 41,44 wherein the peripheral rail 26 extends above the pair of sleeves and can abut the pair of sleeves (Apps; fig. 15).

16: Ramsey-Apps discloses the container of claim 14 wherein the frame includes at least one leg 34 extending downward from the peripheral rail to a floor plate connected to the liner (Apps; fig. 12).

17: Ramsey-Apps discloses the container of claim 12 wherein the base is rotomolded (Apps; [0026]).

18: Ramsey-Apps discloses the container of claim 12 wherein the base is thermoformed (Ramsey; [0076-0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735 

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735